EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, Rex Yuen, Chief Financial Officer, of ORO EAST MINING, INC. (the “Company”), HEREBY CERTIFY that: 1.The Company's Quarterly Report on Form 10-Q for the period ended September 30, 2013 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, each of the undersigned has executed this statement this November 13, 2013. /s/ Rex Yuen Rex Yuen Chief Financial Officer (Principal Financial Officer)
